Citation Nr: 1312162	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-47 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving Chapter 30 educational assistance benefits under the Montgomery GI Bill beyond April 10, 2009.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to April 1999 and from February 2008 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York (RO).  The claims file is in the jurisdiction of the VA RO in Wilmington, Delaware.



FINDINGS OF FACT

1.  The Veteran had active duty service from March 13, 1992 to April 9, 1999 and from February 15, 2008 to April 30, 2008.

2.  It is neither claimed nor shown by the evidence of record that the Veteran had four years of Reserve service.

3.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits expired on April 10, 2009.

4.  It is neither claimed nor shown by the evidence of record that a physical or mental disability prevented the Veteran from initiating or completing an educational program during her basic Chapter 30 period of eligibility.

5.  The evidence of record does not demonstrate that the Veteran's second period of active duty service was terminated as a result of a reduction in force as determined by the Secretary of the military department concerned.




CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond April 10, 2009 is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the Veteran of the evidence needed to substantiate her claim and to assist her in obtaining the relevant evidence, as required under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2012).  The VCAA is potentially applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet finally decided as of that date.  However, the provisions of the VCAA are not applicable in cases, such as this, where the sole issue is extension of a delimiting date under Chapter 30 because a request for extension of a delimiting date is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100, et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Additionally, the VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001, et seq. (West 2002). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of her last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of her last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force as determined by the Secretary of the military department concerned; or (iii) the date on which she meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2012). 

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension and was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct.  See 38 C.F.R. § 21.7051(a) (2012).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2) (2012).

In this case, the Veteran contends that she is entitled to an extension of her Chapter 30 delimiting date of April 10, 2009 based upon her second period of active duty service.  During her April 2012 hearing before the Board, and in various lay statements, she contends that, although her second period of service from February 15, 2008 to April 30, 2008 lasted for shorter than 90 days, she was released early from her agreed upon term of service because her mission was canceled at the convenience of the government.  Thus, she contends that, under 38 C.F.R. § 21.7050, she should be awarded an extension of her education benefits based upon her involuntary discharge at the convenience of the government.  She also testified that she had service in the Delaware National Guard after her discharge in April 2008, and that she volunteered for that service.  She reported that she served in the Delaware National Guard from May 2, 2008 to June 18, 2008.

The evidence of record reflects that the Veteran had active duty service in the U.S. Air Force from March 13, 1992 to April 9, 1999.  In June 2004, she filed an application for education benefits under the Montgomery GI Bill based upon her active duty service.  She was later notified that she was eligible for payments under the Montgomery GI Bill program, and that her education benefits were required to be used before April 10, 2009.  In July 2008, the Veteran filed a request to extend the delimiting date of her education benefits, noting that she was called up for active duty from February 15, 2008 to June 17, 2008, but that she was released from active duty on April 30, 2008 "due to a reduction in force for the convenience of the Air Force."

Service personnel records show that the Veteran was activated for active duty for the period of February 15, 2008 to June 17, 2008.  However, another record reflects that her itinerary was modified to a period of service from February 15, 2008 to April 30, 2008.  Her Certificate of Release or Discharge from Active Duty, Form DD 214, for that time period shows that she entered active duty service on February 16, 2008 and was separated from active duty service on April 30, 2008.  The reason provided for separation states "COMPLETION OF REQ ACTIVE SERVICE FOR THE CONVENIENCE OF THE GOVERNMENT."  (Emphasis in original).

In a March 2009 statement, J.B., Sr., the Director of Operations for 305th EAS, stated that the Veteran was released from active duty "for the convenience of the government" and that she served from February 15, 2008 to April 30, 2008, although her original service period was for February 15, 2008 to June 17, 2008.  J.B. noted that her mission was canceled by the Air Force.

Initially, the Board observes that the Veteran does not allege, and the evidence does not show, that she was prevented from initiating or completing a chosen program of education within the otherwise applicable eligibility period due to a physical or mental disability.  Accordingly, an extension based upon 38 C.F.R. § 21.7051(a) is not warranted.

An extension is also not warranted pursuant to 38 C.F.R. § 21.7050(a)(i).  In that regard, she is not entitled to an extension based upon 38 C.F.R. § 21.7050(a)(i) because, although the Veteran agreed to serve for a period of more than 90 days during her second period of active duty service, she did not actually serve for more than 90 days.  Thus, the only qualifying period of active duty service is her first period ending in April 1999, upon which her original delimiting date was determined.  

She is also not entitled to an extension based upon 38 C.F.R. § 21.7050(a)(ii).  Although the Veteran contends that her second period of active duty service was terminated "due to a reduction in force for the convenience of the Air Force," her personnel records do not confirm this assertion.  As noted above, her DD 214 states that she was discharged due to completion of her required service for the convenience of the government.  While the Board acknowledges that her discharge was "for the convenience of the government" and was involuntary, her service records do not show that her discharge was "a result of a reduction in force, as determined by the Secretary of the military department concerned."  See 38 C.F.R. § 21.7050(a)(ii).  The Court of Appeals for Veterans Claims has held that findings by a United States service department with regard to a person's service are binding and conclusive upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, as the evidence does not show that the Veteran's discharge was due to a reduction in force as determined by the Secretary for the military department concerned, the Veteran is not entitled to an extension under 38 C.F.R. § 21.7050(a)(ii)(D).  She has not provided any evidence that she was discharged from her second period of active duty service for a service-connected disability, for a medical condition which pre-existed service and which is not service-connected, or for hardship.  Accordingly, she is not entitled to an extension under 38 C.F.R. § 21.7050(a)(ii)(A), (B), or (C).  

Finally, the Veteran has not submitted evidence that she served for four years in the Selected Reserve following her initial period of active duty service.  Thus, an extension is not warranted under 38 C.F.R. § 21.7050(a)(iii).

For the reasons stated above, there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond April 10, 2009 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


